UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2039


JAMES A. WILLIAMS,

                Plaintiff - Appellant,

          v.

MICHAEL   STUDIVENT,   Official   Capacity;   TOMMY   STEVENS,
Individual   and   Official   Capacity;    DEBORAH   LANKFORD,
Individual    and   Official   Capacity;    SAMUEL   LANKFORD,
Individual   and  Official   Capacity;   LANKFORD   PROTECTIVE
SERVICES, Official Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cv-00414-TDS-WWD)


Submitted:   December 16, 2010            Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Williams, Appellant Pro Se.        Michael Studivent,
Appellee Pro Se; William L. Hill, FRAZIER, FRANKLIN, HILL &
FURY, RLLP, Greensboro, North Carolina; Sarah Helen Roane,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James A. Williams seeks to appeal the district court’s

order    adopting     the     magistrate     judge’s      recommendation        and

dismissing      his   42    U.S.C.      § 1983   (2006)    complaint       against

Defendants      Samuel     Lankford,     Deborah     Lankford,    and     Lankford

Protective Services.         This court may exercise jurisdiction only

over    final    orders,     28   U.S.C.     § 1291    (2006),     and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            Because the district court has not

adjudicated all of Williams’s claims against all the Defendants,

the order Williams seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.                   Accordingly,

we dismiss the appeal for lack of jurisdiction.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the    materials    before     the    court   and

argument would not aid the decisional process.

                                                                         DISMISSED




                                         2